December 1, 2006

George Andrew Eby III
14909-C Fitzhugh Road
Austin, Texas, 78736

  Re: Consulting Agreement


Dear Mr. Eby:

        The purpose of this letter (“Letter”) is to set forth the terms and
conditions by which you (“Consultant” or “Eby”) will provide consulting services
to Auriga Laboratories, Inc., a Delaware corporation (“Auriga”), in connection
with Auriga’s research and development of products based on, incorporating or
containing zinc acetate (the “Field”).

        1.     Consultant agrees to provide consulting services on an as-needed
basis with respect to matters related to the Field (“Services”). Services shall
include, without limitation, providing such advice and information relating to
the Field as Auriga may reasonably request from time to time.

        2.     During the term of this Letter, including any renewal terms, as
consideration for the Services rendered by Consultant to Auriga under the terms
of this Letter, Auriga shall compensate Consultant $100,000 annually as follows:

                (a)     For the period beginning on December 1, 2006 and ending
on the date on which this Letter expires pursuant to its terms or is terminated,
whichever is first to occur, Auriga will pay Consultant a monthly fee in the
amount of $2,083.33 in accordance with Auriga’s standard payroll policies then
in effect; and

                (b)     For the period beginning on January 1, 2007 and ending
on the date on which this Letter expires pursuant to its terms or is terminated,
whichever is first to occur, Auriga will, on the last day of each calendar
quarter and beginning with the first calendar quarter of 2007, issue and
promptly deliver to Consultant, or to a broker of Consultant’s designation, that
number of shares of Auriga common stock which equals $18,750 of value based upon
and valued by the closing price of Auriga’s common stock on the day of each such
issuance.

In addition, Auriga will reimburse Consultant for reasonable and necessary
expenses incurred in Consultant’s performance of Services and approved in
advance by Auriga. Such reimbursement shall be contingent on Consultant adhering
to Auriga’s expense reimbursement policies. The foregoing shall represent
Consultant’s sole compensation for the Services to Auriga.

        3.     Consultant represents and warrants to Auriga as follows:

                (a)     Consultant is free to agree to the terms of this Letter,
and Consultant is not bound by the terms of any agreement with any previous
employer or any other third party to refrain from providing consulting services
similar to the Services Consultant may provide in accordance with the terms of
this Letter or from using or disclosing any trade secret or confidential or
propriety information in the course of Consultant’s performance of his
obligations under this Letter.

--------------------------------------------------------------------------------

                (b)     Consultant has not been disqualified or debarred by the
U.S. Food and Drug Administration for any purpose and has not been charged with
or convicted for conduct relating to the development, approval or regulation of
any drug products.

        4.     Consultant hereby agrees that during the term of this Letter,
Consultant will not directly or indirectly own, manage, operate, consult,
control, invest, or acquire an interest in, or otherwise engage or participate
in (whether as a employee, employer, consultant, advisor or director, or as an
owner, investor, partner, stockholder, officer, or other participant in) any
business that competes with Auriga in the Field, including, without limitation,
any business that sells any products based on, incorporating or containing zinc
acetate. This Section 4 shall not prohibit the ownership of securities of any
corporation that is listed on a national securities exchange or traded on the
national over-counter market in an amount that shall not exceed 5% of the
outstanding shares of any such corporation. Consultant acknowledges that
Consultant will receive valuable consideration by virtue of this Letter.

        5.     Except pursuant to the performance of Services for Auriga or with
the consent of Auriga, Consultant will not, during the term of this Letter and
for a period ending two (2) years thereafter, take, disclose, use, sell or
otherwise transfer any confidential or proprietary information of Auriga or any
subsidiary or affiliate, including, without limitation, any information Auriga
designates as confidential, and all techniques, methods, specifications,
processes, selection of materials, product information, samples, software,
designs, plans, customer or vendor lists, financial data (including cost and
pricing data), trade secrets and other customer, sales, financial or business
information, whether or not patentable, trademarkable or copyrightable, relating
generally or specifically to Auriga’s business that was or in the future is
supplied to or obtained by Consultant during the term of this Letter, so long as
such information has not otherwise been disclosed to the public or is not
otherwise in the public domain, except as required by law or pursuant to legal
process. Consultant will return to Auriga, promptly following the termination or
expiration of this Letter, as the case may be, any information, documents or
materials relating to Auriga or any subsidiary or affiliate which came into
Consultant’s possession or control during performance of the Services.

        6.     Consultant will for all purposes be deemed to be an independent
contractor and not an employee of Auriga. Consultant shall not and shall have no
authority to enter into negotiations for or enter into any contract or
commitments in the name or on behalf of Auriga unless explicitly given such
authority by Auriga in writing.

        7.     The term of this Letter shall begin on the date hereof and shall
expire on March 10, 2010; provided, however, that this Letter shall
automatically renew for successive one-year terms until Auriga provides to
Consultant, at least ninety (90) daysprior to the expiration of the initial term
of this Letter or the then current renewal term of this Letter, as the case may
be, notice of Auriga’s intention not to renew this Letter. In addition, this
Letter may be terminated as follows:


2

--------------------------------------------------------------------------------

          (a)     Upon written agreement of both parties;


          (b)     By Eby immediately upon Auriga filing or having filed against
it a petition for bankruptcy or other insolvency proceedings;


          (c)     By either party in the event of a material breach of this
Letter by the other party which remains uncured twenty (20) days after written
notice of such breach; or


          (d)     By Auriga, without cause, by providing ninety (90) days prior
written notice to Consultant.


          (e)     By Auriga immediately upon written notice to Consultant in the
event that the representation and warranty in Section 3(b) above ceases to be
true; that Consultant is indicted, or otherwise charged with, any felony; that
Consultant commits an act that brings embarrassment upon Auriga, as determined
in Auriga’s sole reasonable discretion; or Consultant commits, or is accused of
committing, an act involving a breach of trust or embezzlement.


        8.     Auriga shall fully and completely hold Eby harmless in all
circumstances due to Auriga’s involvement with Eby and Eby’s patents.

        9.     Consultant agrees that all Ideas and Inventions (as defined
below) made or conceived by Consultant during the term of this Letter shall be
deemed to be included in the definition of “Eby Technology” in Section 1.8 of
that certain License Agreement by and among Consultant and Auriga and dated as
of the date hereof. As used in this Letter, “Ideas and Inventions” include all
creative work product relating to the Field, including but not limited to:
ideas; concepts; processes; innovations; improvements; developments;
discoveries; designs; software; data; data analysis; and data compilations, etc.
In addition, Auriga shall have a right of first refusal of any patentable or
patented inventions developed by Consultant outside patents licensed from Eby by
Auriga.

        10.     Consultant shall, in the performance of Services hereunder,
fully comply with all applicable provisions of laws, regulations, or ordinances,
including but not limited to the laws of the United States.

        11.     Nothing in this agreement shall be construed to require Eby to
sell, delete, surrender, modify, restrict, give or otherwise loose control of
Internet websites owned by Eby. The parties agree to work together in good faith
to resolve any issues in the event that Auriga reasonably believes that content
on any website controlled by Eby presents regulatory or other legal concerns.

        12.     At the end of this Consulting agreement (Letter) and thereafter,
Eby shall have the right to compete against Auriga in the Field without
restriction. This clause shall survive the expiration of this agreement.

        13.     Auriga and Consultant may amend this Letter only in writing
signed by both parties. This Letter is the entire agreement between the parties
with respect to the subject matter hereof. Consultant may not assign this Letter
without the prior written consent of Auriga. This Letter shall be binding upon
and inure to the benefit of the parties’ respective successors, permitted
assigns and personal representatives. This Letter shall be governed by the
internal laws of the State of Texas (without reference to principles of
conflicts of law) and subject to mandatory arbitration in Austin, Texas. In the
event that any of the restrictions contained in Section 4 hereof are found to be
invalid or unenforceable, the parties agree that the court may reduce the scope,
duration or breadth of such restriction so as to make the restriction
enforceable. In the event any other provisions of this Letter are deemed to be
invalid or unenforceable, such provision shall be stricken and the remaining
provisions shall not be affected thereby.

3

--------------------------------------------------------------------------------

        If the foregoing correctly sets forth our agreement, please execute the
enclosed copy of this Letter where indicated below and return the original to
me.

Best regards,
AURIGA LABORATORIES, INC.

By: /s/ Philip S. Pesin Name: Philip S. Pesin Title: Chairman & CEO


Accepted and agreed to as
of the date first written above.

GEORGE A. EBY

By: /s/ George Andrew Eby III
             George Andrew Eby III








4